Title: To George Washington from James Anderson (of Scotland), 10 May 1795
From: Anderson, James (of Scotland)
To: Washington, George


          
            Sir,
            Cotfield near Leith [Scotland] 10th May 1795.
          
          As I know your Excellency is very desireous of promoting improvements in Agriculture, I have been emboldened to use the freedom to desire the bearer hereof, John Bell, to offer his services to you before he engages himself with any other person, thinking you might perhaps be well pleased to have the assistance of one, in your rural operations, who from the assurances given to me by Dr Coventry, Professor of Agriculture in Edinburgh, is deserving of encouragement. The young man, has been a servant to Dr Coventry, and his father for more than six years past, and they both give him a very high character for sobriety, attention, honesty and a good natural temper. His acquirements in

the line of practical Agricultural are also represented to me as being pretty considerable; and tho’ he can write, measure land, and keep accounts, he is not above the line of putting his hand to every kind of rural operation. I am assured he is an expert ploughman, and is well acquainted with the culture of Turnips and every other crop commonly reared in this country, and with the management of the different kinds of stock usually kept on our arable farms, though he does not pretend to be skilful in the husbandry of a hill country sheep farm: neither do I find that he has ever had an opportunity of perfecting himself in the practice of irrigations. I should have thought myself neglectful of the duties I owe to you, had I let this opportunity of, perhaps, serving you pass unobserved. I beg leave to observe that I have no reason to believe that the mind of this young man is tainted with anarchical principles respecting government.
          I hope you will forgive the freedom I now use, on account of the motive that induces me to do it. I know so well what a happiness it is for a person of upright disposition to meet with servants whose morals are pure, and whose principles are uncontaminated by the influence of bad example, and, on the other hand, the evils that may be eschewed by a servant of that character falling into the hands of a good master, that I feel a pleasure in contributing what little lies in my power to bring them together. I am very far, however, from wishing that this recommendation should prove the smallest inconvenience to you. There is little doubt but he will find many persons ready to engage him, though he may find many masters who will not know how to avail themselves properly of his dispositions.
          I did myself the honour to write to your Excellency some months ago, in answer to your obliging favour through the hands of Lord Buchan, which letter I used the freedom to transmit to Mr Jay at London. I informed Mr Jay that I once had an intention to send, by a friend of mine, (Mr Miller) a model illustrative of a way of constructing cast iron bridges on a new plan, by means of which arches of a very large span (perhaps 400 or 500 feet) might be erected at a very small expence, which I thought might prove very beneficial in many parts of America, where ferries are apt to be stopped by shoals of ice in the spring, and occasional rapid floods; but I hesitated, lest it might have been deemed presumptuous in me. In consequence of Mr Jay’s

encouragement I am now making the model (and had I known of this opportunity a few days ago, it might have been sent by this young man) which I shall send by the first ship I hear of in the Clide for Philadelphia.
          I most sincerely pray for the continuance of your health, as a blessing to your near concerns, and a protection to the states of America, whose prosperity, in as far as I can judge, depend most materially on that circumstance. I remain, with the most grateful respect Sir, your much obliged & Most Huble Servt
          
            Jas: Anderson.
          
        